Andrews, C. J.,
(dissenting). I concur in the opinion so far as it holds that there is error in the judgment of the Superior Court, and that there must be a new trial. But I dissent from so much of the opinion as proceeds upon the assumption that title to any part of the demanded premises was in issue in the cause tried in the Court of Common Pleas.
A matter is “ in issue ” so as to be included in the estoppel of a judgment, only when it is alleged in the pleadings —affirmed on the one side and denied on the other — and is decided by the judgment. It is not necessary that the matter should be directly alleged; it is sufficient if it be a component part of a general allegation. Whenever pleadings are general and include more than one matter, parol evidence is admissible to show that any particular matter so included, was or was not heard and decided at the trial. In applying *135or explaining a former judgment to ascertain whether or not it is identical with a case in hand this is the full extent to which parol evidence may be used. I understand the opinion to recognize this rule. And, as the pleadings in the former ease here involved do not contain any allegation of title, nor any allegation of which a component part is an averment of title, the court proceeds to supply such averment by its own fiat; by presuming “ that the answer missing from the files was appropriately framed for putting in issue such question of ownership ”; and does this without so much as a single word in the finding to indicate that there had ever been such an answer, or any answer whatever, which could be missed from the files. From this I dissent.